                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-00008-GCM
 SCHLETTER INC.,                                  )
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )            ORDER
                                                  )
 GAYK NORTH AMERICA INC.,                         )
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER COMES before this Court on the Court’s own Motion. On February 6,

2019, this Court issued an Order withdrawing reference of this case from the Bankruptcy Court.

(Doc. No. 4). Upon reconsideration and after consultation with the Bankruptcy Court, the Court

rescinds that Order. The Court finds that further proceedings in this matter would be fruitless.

Thus, the Court declines to withdraw the reference from the Bankruptcy Court. This case is

referred to Judge Whitley for all future proceedings.

         SO ORDERED.



                                       Signed: June 21, 2019
